Citation Nr: 0109331	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-11 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected gunshot wound of 
the right chest, manifested by pulmonary disease and muscle 
damage.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran, who had active service from May 1943 
to July 1945, appealed those decisions.

In January 2000, the Board remanded the veteran's claim for 
an increased evaluation for a gunshot wound of the right 
chest.  A February 2000 rating decision granted an increased 
evaluation, and in a February 2000 statement, the veteran 
informed the RO that he no longer wished to pursue an appeal 
as to that issue, which is now withdrawn.  38 C.F.R. § 20.204 
(2000).  However, the veteran also stated that he sought to 
continue his appeal as to a total rating based upon 
individual unemployability due to service-connected 
disabilities.


REMAND

By way of background, the veteran was wounded in the chest in 
combat during World War II.  The residuals of these combat 
wounds are now evaluated as 70 percent disabling, and include 
a pulmonary component, which is individually evaluated as 60 
percent disabling.  The veteran's current claims are 
predicated on these wounds.  He initially contends that he 
now has coronary artery disease as a result of the pulmonary 
manifestations of the gunshot wound.  The veteran also 
asserts that his service-connected disabilities preclude 
substantially gainful employment.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(2000).  For purposes of granting secondary service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has also defined "disability" to include any 
additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, and that 
accordingly, the additional disability shall be compensated.  
See Allen v. Brown, 7 Vet.App. 439, 448 (1995).  Thus, any 
increase in the severity of a nonservice-connected disorder 
due to a service-connected disorder may be service-connected 
under 38 C.F.R. § 3.310(a) (2000).

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Black v. Brown, 10 
Vet. App. 279 (1997).  

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more service-connected 
disabilities, provided at least one disability is rated at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Further, multiple injuries incurred in action are to be 
considered a single disability.  38 C.F.R. § 4.16(a).  The 
veteran meets the initial threshold requirements for a claim 
based upon individual unemployability.

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act" or "VCAA"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

In this claim, the Board finds that the heightened notice 
requirements have not been met; the claims were certified to 
the Board prior to that passage of the Act.  The veteran has 
not been informed of the requirements to prosecute a claim 
based upon secondary service connection.  Moreover, the Act 
now virtually requires a VA examination or opinion in claims 
for service connection.  In this claim, while VA treatment 
records have been obtained, the veteran has not been provided 
a VA examination to determine the etiology of the veteran's 
coronary artery disease, including any possible relationship 
to his service-connected wounds, nor has a VA opinion been 
obtained.  It does appear that complete treatment records 
have been obtained, however.

In light of the above, the veteran's claims are REMANDED for 
the following:

1.  The RO is requested to afford the 
veteran a VA examination by an 
appropriate examiner.  The examiner is 
reminded that the veteran's central 
contention is that his service-connected 
pulmonary manifestations from his gunshot 
wound have either caused or aggravated 
his currently diagnosed coronary artery 
disease.  Any and all tests deemed 
necessary should be completed.  The 
examiner is asked specifically whether it 
is at least as likely as not that the 
veteran's coronary artery disease was 
caused by or aggravated in any way by his 
service-connected gunshot wound, and in 
particular, his pulmonary manifestations 
of that wound.  

The examiner should also offer an opinion 
as to whether the veteran's service-
connected disabilities preclude obtaining 
and retaining substantially gainful 
employment, taking into consideration his 
education, employment history and 
vocational attainment.  In this regard, 
if the examiner finds that there is no 
relationship between the veteran's 
coronary artery disease and his service-
connected disabilities, the examiner is 
asked to comment as to whether the 
veteran's residuals of a gunshot wound 
preclude obtaining and retaining 
substantially gainful employment.  A 
complete rationale for all opinions 
expressed must be included in the 
examination report.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), the claims file must be 
made available to the examiner for review 
in connection with the examination.

2.  The RO must review the claims file 
and ensure any development required by 
the Veterans Claims Assistance Act of 
2000 is completed with respect to both of 
the veteran's claims.

3.  Thereafter, the RO is asked to 
readjudicate the veteran's claim for 
coronary artery disease on a secondary 
basis and his claim for a total 
disability rating based upon individual 
unemployability due to service-connected 
disabilities.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
containing pertinent laws and regulations 
governing secondary service connection, 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.







The purpose of this REMAND is to obtain additional 
development and to comply with the requirements of the Act, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




